Appellate Case: 21-9582    Document: 010110779225        Date Filed: 12/08/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 8, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  ADNAN KHUDAIR SHAREEF AL-
  GHIZI,

        Petitioner,

  v.                                                          No. 21-9582
                                                          (Petition for Review)
  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, BRISCOE, and PHILLIPS, Circuit Judges.
                  _________________________________

       The United States admitted Adnan Al-Ghizi as an Iraqi refugee. Following his

 conviction for violating a protective order, an immigration judge (IJ) ordered Al-

 Ghizi’s removal to Iraq in 2012. Al-Ghizi filed a motion to reopen removal

 proceedings based on changed country conditions and ineffective assistance of

 counsel. An IJ denied his motion, and the Board of Immigration Appeals dismissed

 his appeal. He now seeks review of the Board’s denial. We deny Al-Ghizi’s petition

 for review because the Board did not abuse its discretion in concluding that he failed



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-9582    Document: 010110779225        Date Filed: 12/08/2022     Page: 2



 to show a material change in country conditions and that his prior counsel’s

 ineffective assistance prejudiced him.

                                    I. Background

       The United States admitted Al-Ghizi as a refugee in 1996. Several years later,

 a state court convicted him of violating a protective order. The state court

 determined he “engaged in conduct that violated a portion of the order that involved

 protection against credible reports of violence, repeated harassment, or bodily injury

 to the person or persons for whom the protection order was issued.” R., Vol. I at 78.

 Because of this conviction, the Department of Homeland Security initiated removal

 proceedings against him under 8 U.S.C. § 1227(a)(2)(E)(ii) in 2012. Appearing

 before the immigration court pro se, Al-Ghizi admitted the allegations in his Notice

 to Appear, and the court sustained the charge of removability.

       Al-Ghizi subsequently hired an attorney and submitted an adjustment of status

 application and an application for asylum, withholding of removal, and protection

 under the Convention Against Torture. At the hearing, the IJ agreed with the

 Department that Al-Ghizi was ineligible for asylum and withholding of removal

 relief because his participation in a violent uprising against Saddam Hussein’s regime

 in 1991 constituted material support of terrorist activity under the terrorism-related

 inadmissibility grounds statute. The IJ also concluded Al-Ghizi was not eligible for

 protection under the Convention because (1) Al-Ghizi failed to present evidence of

 torture, (2) the IJ found Al-Ghizi was not credible, and (3) “as a matter of

 discretion.” R., Vol. III at 913. Al-Ghizi, through counsel, waived his right to
                                            2
Appellate Case: 21-9582    Document: 010110779225       Date Filed: 12/08/2022     Page: 3



 appeal. But the United States did not remove Al-Ghizi because, at that time, Iraq

 refused to issue travel documents for repatriations of Iraqi deportees. After several

 years, the United States and Iraq reached an agreement regarding the removal of Iraqi

 nationals. The agreement prompted Immigration and Customs Enforcement to arrest

 Al-Ghizi and prepare him for removal.

       The following year, in 2018, Al-Ghizi filed a motion to reopen his removal

 proceedings, acknowledging the 90-day deadline to file such a motion had long

 passed. Al-Ghizi contended that the time-bar should not apply for two reasons: (1)

 there were changed country conditions in Iraq, and (2) his prior counsel provided

 ineffective assistance. An IJ denied the motion, explaining that Al-Ghizi failed to

 show prejudice resulting from his counsel’s ineffective assistance and that the

 country conditions in Iraq had not changed from 2012. On appeal, the Board agreed

 with the IJ and dismissed the appeal. Al-Ghizi then filed the present petition for

 review.

                                     II. Analysis

       We have jurisdiction to review the Board’s denial of a motion to reopen

 through a petition for review under 8 U.S.C. § 1252(a)(1). We review its denial for

 abuse of discretion. Infanzon v. Ashcroft, 386 F.3d 1359, 1362 (10th Cir. 2004).

 “The BIA abuses its discretion when its decision provides no rational explanation,

 inexplicably departs from established policies, is devoid of any reasoning, or contains

 only summary or conclusory statements.” Id.



                                            3
Appellate Case: 21-9582    Document: 010110779225        Date Filed: 12/08/2022      Page: 4



       Al-Ghizi argues the Board erroneously concluded: (1) conditions in Iraq for

 Christian and Iraqi deportees with criminal records had not materially worsened

 between 2012 and 2018; (2) the IJ explicitly determined Al-Ghizi was inadmissible

 based on terrorism-related inadmissibility grounds; (3) Al-Ghizi’s former counsel’s

 ineffective assistance did not prejudice him; and (4) Al-Ghizi could not establish

 eligibility for deferral of removal under the Convention Against Torture. Because

 the second, third, and fourth alleged errors all relate to Al-Ghizi’s previous counsel

 and the 2012 hearing, we address them together.

       A. Change in Country Conditions

       Al-Ghizi first contends that the conditions in Iraq have changed since his 2012

 hearing such that his motion to reopen, which typically must be filed within 90 days

 of the final removal order, is timely.

       An alien facing removal generally must file a motion to reopen removal

 proceedings within 90 days of the date of entry of a final removal order. 8 U.S.C.

 § 1229a(c)(7)(C)(i). There is no time limit, however, if the motion to reopen “is

 based on changed country conditions arising in the country of nationality or the

 country to which removal has been ordered, if such evidence is material and was not

 available and would not have been discovered or presented at the previous

 proceeding.” Id. § 1229a(c)(7)(C)(ii). In our circuit, “a significant increase in the

 level of persecution constitutes a material change in country conditions for purposes

 of 8 U.S.C. § 1229a(c)(7)(C)” and “the [Board] abuses its discretion when it fails to

 assess and consider a petitioner’s evidence that the persecution of others in his

                                            4
Appellate Case: 21-9582    Document: 010110779225        Date Filed: 12/08/2022    Page: 5



 protected category has substantially worsened since the initial application. Qiu v.

 Sessions, 870 F.3d 1200, 1204–05 (10th Cir. 2017).

       Al-Ghizi advances three arguments in support of his contention that the

 conditions in Iraq have changed since the 2012 hearing to filing this motion in 2018:

 (1) there is heightened suspicion towards Iraqi deportees after then-President

 Trump’s travel ban; (2) there are new risks to Iraqi deportees stemming from a

 general perception of them as criminals; and (3) there is increased persecution of

 Christians from ISIS and sectarian militias. But the Board and IJ carefully reviewed

 all the offered evidence in determining that Al-Ghizi did not face a greater risk of

 persecution or torture than he did in 2012.

       Considering the first two arguments, the Board and the IJ discussed evidence

 from the government and Al-Ghizi, including anecdotal evidence and reports offered

 by Al-Ghizi and the testimony evidence offered by the government. The Board and

 IJ acknowledged Al-Ghizi’s anecdotal evidence and reports that Iraqi government

 officials and police occasionally used torture to obtain confessions and during pre-

 trial detention. The Board and IJ also noted Al-Ghizi’s evidence that Iraqis and the

 Iraqi government opposed their inclusion in then-President Trump’s travel ban.

       While Al-Ghizi supplied expert testimony and anecdotal evidence, the Board

 and the IJ found the government’s evidence more persuasive. That evidence included

 expert witness testimony. As one witness stated, “The government of Iraq is focused

 on counter terrorism and post-ISIS stabilization, and I find the suggestion that the

 government of Iraq will be interested in detaining returning Iraqis, even those who

                                               5
Appellate Case: 21-9582    Document: 010110779225        Date Filed: 12/08/2022     Page: 6



 are criminals, for a substantial period of time, much less harming them, to be

 farfetched.” R., Vol. II at 583. And another expert witness commented that only

 “those suspected of having committed serious criminal offenses inside Iraq, like

 murder and rape, would likely be detained.” Id. at 631. The expert continued that

 “[d]etention is unlikely should the returnee be able to show family connections.” Id.

 at 630. The Board noted Al-Ghizi has family connections in Iraq. Thus, there is

 sufficient evidence in the record to support the Board’s conclusion that there was not

 material change in country conditions for purposes of 8 U.S.C. § 1229a(c)(7)(C).

       Al-Ghizi’s third argument regarding his conversion to Christianity fares no

 better. As a threshold matter, Al-Ghizi’s conversion is not enough on its own to

 support a motion to reopen because “changed personal circumstances cannot support

 an untimely motion to reopen after a final order of removal.” Wei v. Mukasey, 545

 F.3d 1248, 1249 (10th Cir. 2008). Al-Ghizi instead must show that the Board abused

 its discretion in determining that the treatment of Christians in Iraq has not materially

 changed since 2012. The Board and IJ commented on Al-Ghizi’s evidence that

 Christians in Iraq have suffered threats of violence for many years, particularly with

 the rise of ISIS in 2014. But this threat, the Board emphasized, has been effectively

 removed by ISIS’s defeat in 2017. According to the Board, the conditions for

 Christians in Iraq have significantly improved although they remain far from ideal.

 Indeed, the Board observed that “[m]any internally displaced Christians and other

 minorities had returned to their homes without issue by September 2017.” R., Vol. I

 at 7. Because the Board supported and explained its conclusion consistent with the

                                             6
Appellate Case: 21-9582    Document: 010110779225        Date Filed: 12/08/2022      Page: 7



 evidence in the record that the conditions in Iraq had not materially worsened from

 2012 to 2018, it did not abuse its discretion.

       We hold that the Board did not abuse its discretion in concluding that Al-Ghizi

 failed to demonstrate changed country conditions. The record shows that the risk of

 torture and persecution for Christians and Iraqi deportees had either improved or

 remained the same between 2012 and 2018.

       B. Ineffective Assistance of Counsel

       Al-Ghizi next argues the 90-day deadline for his motion to reopen should be

 equitably tolled because his legal representation in 2012 constituted ineffective

 assistance of counsel.

       “[T]he Fifth Amendment guarantees aliens subject to deportation the right to a

 fundamentally fair deportation proceeding.” Osei v. I.N.S., 305 F.3d 1205, 1208

 (10th Cir. 2002). And “although there is no right to appointed counsel in deportation

 proceedings,” an alien “can state a Fifth Amendment violation if he proves that

 retained counsel was ineffective and, as a result, the petitioner was denied a

 fundamentally fair proceeding.” Id.

       The time limitation on motions to reopen may be equitably tolled in

 circumstances of ineffective assistance of counsel. Riley v. I.N.S., 310 F.3d 1253,

 1258 (10th Cir. 2002). To determine whether a particular case warrants equitable

 tolling, the Board must examine the alien’s situation and his “due diligence along

 with his attempts to comply with the [Board]’s requirements detailed in Matter of

 Lozada, 19 I. & N. 637, 639 (BIA 1988).” Id. “Ineffective assistance of counsel in a

                                             7
Appellate Case: 21-9582     Document: 010110779225        Date Filed: 12/08/2022    Page: 8



 deportation proceeding is a denial of due process only if the proceeding was so

 fundamentally unfair that the alien was prevented from reasonably presenting his

 case.” In re Lozada, 19 I. & N. at 638. The alien must also show that “he was

 prejudiced by his representative’s performance.” Id. To show prejudice, Al-Ghizi

 had to demonstrate a “reasonable likelihood that, but for the errors complained of, he

 would not have been deported.” United States v. Aguirre-Tello, 353 F.3d 1199, 1208

 (10th Cir. 2004).

        The Board assumed without deciding that Al-Ghizi’s 2012 counsel provided

 ineffective assistance. But it concluded Al-Ghizi did not show prejudice. It

 explained that Al-Ghizi failed to demonstrate he would have been eligible for relief

 but for the ineffective assistance.

        In arguing that the Board abused its discretion, Al-Ghizi asserts (1) he is not

 subject to the terrorism-related inadmissibility grounds, and (2) he is eligible for

 relief under the Convention Against Torture. We disagree.

               1. Terrorism-Related Inadmissibility Grounds

        Al-Ghizi raises two issues: (1) the Board incorrectly assumed that the 2012 IJ

 made a clear finding regarding the terrorism-related inadmissibility grounds bar, and

 (2) even if the 2012 IJ made an explicit finding, he presented evidence showing the

 bar is inapplicable.

        Under the terrorism-related inadmissibility grounds, any individual who is a

 member of a terrorist organization or who engaged or engages in terrorism-related

 activity as defined by the Immigration and Nationality Act is inadmissible to the

                                             8
Appellate Case: 21-9582     Document: 010110779225         Date Filed: 12/08/2022     Page: 9



 United States and is ineligible for most immigration benefits. 8 U.S.C.

 § 1182(a)(3)(B)(i). The term “engage in terrorist activity” includes providing

 material support to a terrorism organization. Id. § 1182(a)(3)(B)(iv)(VI). “Material

 support” includes actions such as providing a “safe house, transportation,

 communications, funds, transfer of funds or other material financial benefit, false

 documentation or identification, weapons (including chemical, biological, or

 radiological weapons), explosives, or training” for terroristic activity. Id.

        Part of Al-Ghizi’s 2012 hearing involved a dispute as to whether the terrorism-

 related inadmissibility grounds barred Al-Ghizi from immigration benefits. The 2012

 IJ concluded Al-Ghizi was subject to the terrorism-related inadmissibility grounds

 bar because his participation in the 1991 Shia uprising against Saddam Hussein

 constituted material support of terrorist activity.

        First, Al-Ghizi asserts the 2012 IJ did not provide a conclusion as to whether

 he was barred from immigration benefits on terrorism-related inadmissibility

 grounds. But the hearing transcript proves otherwise: “I’m going to deny [relief]

 because I don’t think the respondent’s [sic] met his burden of proof that he’s entitled

 to relief. . . . I don’t think that he’s met his burden of proving to the Court that he

 wasn’t part of the uprising in Nasseria.” R., Vol. III at 1032–33. The Board did not

 abuse its discretion in finding that the IJ “made a ruling at the respondent’s 2012

 hearing that the respondent was subject to the [TRIG-bar].” R., Vol. I at 4.

        Second, even if the 2012 IJ did not make this explicit finding, Al-Ghizi has not

 produced any evidence demonstrating why he is not subject to the terrorism-related

                                              9
Appellate Case: 21-9582     Document: 010110779225        Date Filed: 12/08/2022      Page: 10



  inadmissibility bar.1 His motion lacks any allegations regarding his material support

  of terrorism during the 1991 Shia uprising. He instead explains that he will provide

  additional information about his participation in the uprising at a future merits

  hearing. But motions to reopen require an individual to “state the new facts that will

  be proven at a hearing to be held if the motion is granted.” 8 U.S.C.

  § 1229a(c)(7)(B). Because Al-Ghizi failed to provide any new evidence showing that

  he is not subject to the terrorism-related inadmissibility grounds bar, the Board did

  not abuse its discretion in finding no counsel-related prejudice and denying the

  motion to reopen.

          In addition, Al-Ghizi presents several arguments on appeal that he did not

  previously raise. For example, he now argues his attorney should have presented

  evidence or asked questions relevant to the Department of Homeland Security

  Secretary’s discretionary TRIG exemption under 8 U.S.C. § 1182(d)(3)(B)(i) for

  participation in the 1991 Iraqi uprisings. See DHS Secretary Janet Napolitano,

  Implementation of New Exemptions Under Immigration and Nationality Act (INA)

  Section 212(d)(3)(B)(i) for Participation in Iraqi Uprisings, USCIS (Nov. 12, 2012),

  https://www.uscis.gov/sites/default/files/document/legal-docs/Iraqi%20Uprisings%

  20Exemption%2011_12.pdf (“On August 17, 2012 . . . the [DHS Secretary] exercised

  her discretionary authority not to apply most terrorism-related inadmissibility

  grounds to certain aliens for participation in the Iraqi uprisings against the


  1
    We add that Al-Ghizi admitted on his refugee application to participating in the
  uprising.
                                             10
Appellate Case: 21-9582    Document: 010110779225       Date Filed: 12/08/2022      Page: 11



  government of Saddam Hussein in Iraq from March 1 through April 5, 1991.”). Al-

  Ghizi’s failure to exhaust this argument places it beyond the scope of our

  consideration. See 8 U.S.C. §1252(d)(1); Garcia-Carbajal v. Holder, 625 F.3d 1233,

  1237 (10th Cir. 2010) (“To satisfy § 1252(d)(1), an alien must present the same

  specific legal theory to the BIA before he or she may advance it in court.”). The

  Board could not have abused its discretion by failing to rule in Al-Ghizi’s favor on

  arguments the IJ or the Board never had the opportunity to consider.

               2. Convention Against Torture

        The Board also did not abuse its discretion in deciding that Al-Ghizi failed to

  show he was eligible for relief under the Convention Against Torture. Under the

  Convention, an applicant must establish that someone in his alleged circumstances

  will more likely than not be tortured in the country designated for removal. Cruz-

  Funez v. Gonzalez, 406 F.3d 1187, 1192 (10th Cir. 2005). As previously discussed,

  Al-Ghizi has not provided evidence establishing that he faces a particularized risk of

  torture. And the Board and the IJ emphasized that Al-Ghizi’s remaining family in

  Iraq have not suffered any harm in recent years, further supporting the Board’s

  conclusion. See Mukhia v. Holder, 507 F. App’x 824, 829 (10th Cir. 2013) (“[T]he

  continued presence of an alien’s family members in the country of removal without

  further harm undercuts an asserted fear of persecution.”).

        In sum, the Board did not abuse its discretion in finding that Al-Ghizi suffered

  no prejudice from counsel’s performance in the 2012 proceedings.



                                            11
Appellate Case: 21-9582   Document: 010110779225      Date Filed: 12/08/2022   Page: 12



                                  III. Conclusion

        The Board did not abuse its discretion in denying Al-Ghizi’s motion to reopen

  removal proceedings. We deny Al-Ghizi’s petition for review.




                                           Entered for the Court


                                           Timothy M. Tymkovich
                                           Circuit Judge




                                          12